       Case 2:16-md-02724-CMR Document 1800 Filed 07/20/21 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

                                                      MDL 2724
 IN RE: GENERIC PHARMACEUTICALS                       16-MD-2724
 PRICING ANTITRUST LITIGATION                         HON. CYNTHIA M. RUFE

 THIS DOCUMENT RELATES TO:

 United Healthcare Services, Inc. vs. Actavis         Individual Case Nos.
 Holdco U.S., Inc., et al.                            19-629
                                                      19-5042
 United Healthcare Services, Inc. vs. Teva
 Pharmaceuticals USA, Inc., et al.




                                             ORDER

       AND NOW, this 20th day of July 2021, upon consideration of the attached Joint

Stipulation, it is hereby ORDERED that the Stipulation is APPROVED. Pursuant to the terms

of the Stipulation, all claims against Endo International plc are hereby DISMISSED without

prejudice, with each party to bear its own costs and attorneys’ fees.

       It is so ORDERED.

                                                BY THE COURT:

                                                /s/ Cynthia M. Rufe
                                                _________________________________
                                                CYNTHIA M. RUFE, J
          Case 2:16-md-02724-CMR Document 1800 Filed 07/20/21 Page 2 of 7




                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA


    IN RE: GENERIC PHARMACEUTICALS                     MDL 2724
    PRICING ANTITRUST LITIGATION                       16-MD-2724

    THIS DOCUMENT RELATES TO:

    United Healthcare Services, Inc. vs. Actavis       HON. CYNTHIA M. RUFE
    Holdco U.S., Inc., et al, 2:19-cv-00629
                                                       Individual Case Nos.: 2:19-cv-00629-CMR;
                                                       2:19-cv-05042-CMR
    United Healthcare Services, Inc. vs. Teva
    Pharmaceuticals USA, Inc., et al, 2:19-cv-
    05042



                                      JOINT STIPULATION

          WHEREAS, Plaintiff United Healthcare Services, Inc. (“Plaintiff”) amended its January 16,

2019 complaint on December 15, 2020, in the action United Healthcare Services, Inc. vs. Actavis

Holdco U.S., Inc., et al, Case No.: 2:19-cv-00629, in the Eastern District of Pennsylvania (the “First

Action”), against various Defendants including Endo International plc; DAVA Pharmaceuticals,

LLC; Generics Bidco I, LLC; and Par Pharmaceutical, Inc. (collectively, in addition to Par

Pharmaceutical Companies, Inc., the “Endo/Par Defendants,” and together with United Healthcare

Services, Inc., the “Parties”);

          WHEREAS, Plaintiff United Healthcare Services, Inc. filed its October 11, 2019 complaint

in the action United Healthcare Services, Inc. vs. Teva Pharmaceuticals USA, Inc., et al, Case No.:

2:19-cv-05042, as transferred to the Eastern District of Pennsylvania (the “Second Action”),1 against


1
  Both the First and Second Actions were originally filed in the District of Minnesota and
transferred to the Eastern District of Pennsylvania for coordinated pretrial proceedings pursuant
to 28 U.S.C. § 1407 and the Transfer Orders of the Judicial Panel on Multidistrict Litigation in
                                                   1
       Case 2:16-md-02724-CMR Document 1800 Filed 07/20/21 Page 3 of 7




various Defendants including Endo International plc (“Endo”); Par Pharmaceutical Companies,

Inc.; and Par Pharmaceutical, Inc.;

       WHEREAS, the Endo/Par Defendants deny Plaintiff’s allegations in both the First and

Second Actions;

       WHEREAS, Plaintiff continues to investigate potential collusive conduct as alleged in the

complaint, including whether, and/or the extent to which, Endo participated in or is responsible

for any collusive conduct alleged in the complaint, but Plaintiff is willing to take additional time

to determine whether such claims should be asserted against Endo;

       WHEREAS, counsel for the Endo/Par Defendants has represented that Par Pharmaceutical,

Inc. is the proper entity to be named in both the First Action and the Second Action;

       WHEREAS, the Parties have agreed to suspend and toll as of the date of the filing of the

Amended Complaint in the First Action (December 15, 2020) and the Complaint in the Second

Action (October 11, 2019) any and all applicable limitations, laches, or repose periods that may

apply to Endo International plc with respect to the First Action and Second Actions (the

“Limitations Period”);

       WHEREAS, with such protection against the statute of limitations and related principles,

Plaintiff shall move forward at this time only with respect to its claims against DAVA

Pharmaceuticals, LLC, Generics Bidco I, LLC, and Par Pharmaceutical, Inc., in the First Action;

and Par Pharmaceutical Companies, Inc. and Par Pharmaceutical, Inc. in the Second Action; and

it will dismiss without prejudice its claims in the First Action and Second Action against Endo

International plc.




MDL No. 2724. The individual case numbers referenced herein are those assigned by the
Eastern District of Pennsylvania.
                                                 2
       Case 2:16-md-02724-CMR Document 1800 Filed 07/20/21 Page 4 of 7




       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among the

undersigned counsel, on behalf of their respective clients, as follows:

       1.      All Limitations Periods, including statutes of limitations, statutes of repose and

laches that had not expired as of December 15, 2020 for the First Action and October 11, 2019 for

the Second Action are hereby suspended, stayed, or tolled, with respect to the claims set forth in

the complaint against Endo International plc. Unless this Stipulation is extended by further

agreement of the Parties, such tolling shall run from December 15, 2020 through December 15,

2022 for the First Action and October 11, 2019 through October 11, 2022 for the Second Action

(the “Tolling Periods”).

       2.      All claims against Endo International plc in the First and Second Actions are

hereby dismissed without prejudice, with each Party to bear its own costs and attorneys’ fees.

       3.      For purposes of the First and Second Actions, Par Pharmaceutical, Inc. represents

that it has possession, custody, or control of all existing documents and information related to the

sale or marketing of generic medications in the United States by any of the Endo/Par Defendants.

       4.      Nothing in this Stipulation shall prevent any Party from commencing any civil

action, arbitration, or proceeding against any other Party.

       5.      Other than as expressly provided, nothing in this Stipulation shall affect any claim

or defense available to the Parties (including jurisdictional defenses), and this Stipulation shall not

be deemed to revive any claim that is or was already barred as of December 15, 2020 for the First

Action and October 11, 2019 for the Second Action.              Nothing in this Stipulation, or the

circumstances giving rise to the Stipulation, shall be construed as an acknowledgment by the Parties

that a claim has or has not been barred by any applicable Limitations Period or any other defense,

legal, equitable or otherwise, based upon the lapse or passage of time prior to execution of the



                                                  3
        Case 2:16-md-02724-CMR Document 1800 Filed 07/20/21 Page 5 of 7




Stipulation, or after the expiration of the Tolling Periods. The Parties to this Stipulation hereby

expressly reserve any and all claims, counterclaims, causes of action and defenses to the same which

they may have, except as indicated above with respect to a defense based on any applicable

Limitations Period. The Parties to this Stipulation hereby expressly reserve any and all rights with

respect to party or third-party discovery in the First Action or Second Action.

        6.      The Parties agree that the doctrine of contra proferentum shall not apply and that

this Stipulation shall not be construed against the Party that drafted it.

        7.      The Parties further agree that nothing contained in this Stipulation shall be

considered, construed or deemed an admission of liability, fault or other wrongdoing by any Party,

or an attempt to allocate liability or fault.

        8.      This Stipulation shall be binding upon and inure to the benefit of each of the Parties

and their respective successors, assigns, affiliates, parents, subsidiaries, officers, directors, agents

and other representatives.

        9.      This Stipulation shall be governed by and construed in accordance with the laws of

the Commonwealth of Pennsylvania without reference to its choice of law rules.

        10.     Each of the undersigned represents and warrants he or she is duly authorized to enter

into this Stipulation and that each intends the Stipulation to be a valid and binding obligation,

enforceable in accordance with its terms.

        11.     This Stipulation may be executed in multiple counterparts, and an electronically

scanned (in either .pdf or .tiff format) signature will be considered an original signature for purposes

of execution of this Stipulation. Each counterpart shall be deemed to be an original as against a

Party whose signature appears thereon and all of which shall together constitute one and the same

instrument.



                                                   4
       Case 2:16-md-02724-CMR Document 1800 Filed 07/20/21 Page 6 of 7




       12.     This Stipulation contains the entire agreement of the Parties with respect to the issue

of tolling any applicable Limitations Period.

       13.     Any amendment to this Stipulation (including any extension of this Stipulation or

any Tolling Periods) shall be invalid unless in writing, referencing this agreement, and signed by

or on behalf of all Parties to which the amendment applies.

       14.     If any provision, covenant, condition or term of this Stipulation shall be held to be

invalid or unenforceable, in whole or in part, such invalidity or unenforceability shall not affect the

remainder of this Stipulation. The invalid or unenforceable provision, covenant, condition or term

shall be substituted by a provision, covenant, condition or term which, according to the Parties’

intention, achieves to the nearest extent possible the same effect as would have been achieved by

the invalid provision, covenant, condition or term.

       IT IS SO STIPULATED.


Dated: July 20, 2021


 ZELLE LLP                                            WILLIAMS & CONNOLLY LLP

 /s/ Judith A. Zahid                                  /s/ Sarah F. Kirkpatrick
 Judith A. Zahid                                      John E. Schmidtlein
 Eric W. Buetzow                                      Sarah F. Kirkpatrick
 555 12th Street, Suite 1230                          Brian T. Gilmore
 Oakland, CA 94607                                    725 Twelfth St., NW
 Tel.: (415) 693-0700                                 Washington, DC 20005
 jzahid@zelle.com                                     Tel: (202) 434-5000
 ebuetzow@zelle.com                                   Fax: (202) 434-5329
                                                      jschmidtlein@wc.com
 James R. Martin                                      skirkpatrick@wc.com
 Jennifer Duncan Hackett                              bgilmore@wc.com
 1775 Pennsylvania Avenue, NW
 Suite 375                                            Attorneys for the Endo/Par Defendants
 Washington, D.C. 20006
 Tel.: (202) 899-4100
 jmartin@zelle.com

                                                  5
      Case 2:16-md-02724-CMR Document 1800 Filed 07/20/21 Page 7 of 7




jhackett@zelle.com


BOIES SCHILLER FLEXNER LLP

Hamish P.M. Hume
Abby L. Dennis
1401 New York Ave., NW
Washington, D.C. 20005
Tel. (202) 895-7580
hhume@bsfllp.com
adennis@ bsfllp.com

Duane L. Loft
575 Lexington Avenue
New York, NY 10022
Tel. (212) 446-2300
dloft@bsfllp.com

Attorneys for Plaintiff United Healthcare
Services, Inc.




                                            6
